DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacKenzie et al. PG Pub. 2015/0226030 (Mackenzie).
Regarding claim 1, MacKenzie discloses a system for isolating a portion of a wellbore (10) comprising: a housing (28); a valve element (40) selectively changeable between a, a closed configuration (illustrated in Fig. 2) and positioned in a path of fluid flow in the wellbore to define a barrier to fluid flow in the wellbore, and an open configuration (illustrated in Fig. 4) and positioned away from the path of fluid flow in the wellbore; a deployment sleeve (64) axially moveable within the housing and selectively positioned adjacent the valve element when the valve element is in the open configuration and which interferes with the valve element being changed to the closed configuration (Par. [0018, 0020 & 0022]; Figs. 2-4); and a retraction sleeve (54) disposed in the housing that is in lifting engagement with the deployment sleeve when the deployment sleeve is positioned adjacent the valve element, so that when the retraction sleeve is rotated an elevational force is exerted onto the deployment sleeve to move the deployment sleeve away from the valve element (Par. [0020 & 0022]; Figs. 2-4).
Regarding claim 2, MacKenzie discloses a generally helical flight assembly (threads 62 on screw member 54 complement screw of outer surface 72 of prong 64) coupled between the retraction sleeve (54) and deployment sleeve (64), and through which the elevational force is transmitted from the retraction sleeve to the deployment sleeve. (Par. [0018]; Fig. 2).
Regarding claim 3, MacKenzie discloses the helical flight assembly comprises a flight element (62) that is mounted along a surface of the retraction sleeve (54) that circumscribes an axis of the housing. (Par. [0018]; Fig. 2).
Regarding claim 7, MacKenzie discloses the valve element (40) comprises a disk like member that is hingedly affixed (hinge 42) to an inner surface of the housing (28). (Par. 0015; Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie in view of Bearden et al. US Patent 6,328,111 (Bearden).
Regarding claim 16, MacKenzie discloses a system for isolating a portion of a wellbore (10) comprising: a housing (28) selectively anchored in the wellbore and having a bore (30); a valve element (40) in the housing that is selectively in a closed position that is in interfering contact with flow through the bore (illustrated in Fig. 2), and selectively in an opened position that is away from interfering contact with the flow (illustrated in Fig. 4); a deployment sleeve (64) in the housing for selectively maintaining the valve element in the opened position (Par. [0020; Fig. 4); a means for axially urging the deployment sleeve (64) into a position for maintaining the valve element in the opened position (the motor 46 that rotates the screw member 54 will urging the deployment sleeve in an open position; Par. [0018, 0020 & 0022]; Figs. 2-4); a means for securing the deployment sleeve (64) in the position for maintaining the valve element in the opened position and that comprises a helical member (threads 62 on screw member 54) (threads 62 on screw member 54 complement screw of outer surface 72 of prong 64 are means for securing the deployment sleeve in any position; Par. [0018, 0020 & 0022]; Figs. 2-4); and a means for retracting the deployment sleeve (64) from the position for maintaining the valve in the opened position by rotating the helical member (threads 62 on screw member 54) with respect to the deployment sleeve (64) to generate a lifting force that urges the deployment sleeve axially away from the valve element and out of interference with the valve element moving into the closed position (the motor 46 that rotates the screw member 54 will urging the deployment sleeve in a closed position; Par. [0018 & 0022]; Figs. 2-4).
However, MacKenzie does not teach the housing is selectively anchored in the wellbore.
Nonetheless, Bearden teaches a coiled tubing (71) attached to a downhole tool (69) that is anchored to a wall of the well by a packer (65). (col. 7, lines 21-53; Fig. 4B).
Thus it would have been obvious to one having ordinary skill in the art at the time tine invention was made to modify MacKenzie work string (22) that includes a coiled tubing running string (24) with a packer as taught by Bearden for the purpose of selectively anchoring the tool into a bore of the well. This would achieve the predictable result of sealing and anchoring a tool in a bore by holding the tool in place until a moving force is applied to move the tool.
Regarding claim 17, MacKenzie discloses the helical member (threads 62 on screw member 54) comprises a first helical member (62), and wherein the means for retracting the deployment sleeve (64) further comprises a second helical member (screw of outer surface 72 of prong 64; Par. [0018]) that engages the first helical member (62). (Par. [0018]; Fig. 2).
Regarding claim 18, MacKenzie discloses the helical member (threads 62 on screw member 54) is mounted to an inner circumference of a retraction sleeve (54) that is rotationally coupled to a string of production tubing (22). (Figs. 1-2).
Allowable Subject Matter
Claims 11-15 are allowed.
Claims 4-6 and 8-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676